                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Howard E. Leventhal,                                File No. 18-cv-320 (ECT/KMM)

             Plaintiff,

v.                                                 ORDER ACCEPTING REPORT
                                                    AND RECOMMENDATION
Travis Tomford,
Victor Rigling,
Rachel Mark,
Sarah Hutchings,
Loretta Lynch,
Sarah Revell,
Benjamin Rice,
Doctor Francia,
Barbara Sullivan,
Scott Moats,
M. Segal,
Michael Borucky,
Michael Gillum, and
Persons Unknown,

           Defendants.
________________________________________________________________________

      The Court has received the October 29, 2018 Report and Recommendation of

United States Magistrate Judge Katherine M. Menendez. ECF No. 84. No party has

objected to that Report and Recommendation, and the Court therefore reviews it for clear

error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996)

(per curiam). Finding no clear error, and based upon all of the files, records, and

proceedings in the above-captioned matter, IT IS HEREBY ORDERED THAT:

      1.     The Report and Recommendation [ECF No. 84] is ACCEPTED;
      2.    The motions of Plaintiff Howard E. Leventhal for appointment of counsel, to

deem summonses served, and for default or partial summary judgment [ECF No. 37] are

DENIED.


Dated: November 20, 2018               s/ Eric C. Tostrud
                                       Eric C. Tostrud
                                       United States District Court
